Citation Nr: 1227836	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  11-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's current health problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss and bilateral tremors (attributed to Guillain-Barre syndrome with associated sequel of focal demyelination, or central pontine myelinolysis, or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This matter arises before the Board of Veterans' Appeals (Board or BVA) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has Guillain-Barre syndrome, due to an influenza vaccination he received at a VA facility in November 2009.  

However, in a statement submitted in support of his claim, he noted that in October 2009, prior to receiving the vaccination, he began experiencing numbness in his toes that gradually progressed upward to his shins, thighs, and hips.  At that time he sought treatment from his primary care physician at the Sarasota Community Based Outpatient Clinic (CBOC) and was told that he should "not be surprised" if he lost his ability to walk.  About a month later he began falling, was unable to walk, lost his appetite, had problems breathing, and became bedridden.  See lay statement submitted with VA Form 21-526 received in September 2010 and VA outpatient treatment record dated in December 2010.  At his May 2012 hearing, the Veteran testified that while he did not remember signing a consent form, he was told that he could become ill with an upset stomach or flu-like symptoms, but nothing out of the ordinary.  See hearing transcript (Tr.) page 5.

Review of the claims folder reveals at least two records of VA-administered influenza vaccinations.  In December 2003, the Veteran was given a flu shot at a VA facility and about 10 days later he developed respiratory infection, but no other complications were noted.  A VA nursing note, shows he was given a flu shot in October 2007.  Prior to being given the shot, the Veteran was informed about influenza, the vaccine and the possible risks.  He had the opportunity to ask questions and expressed understanding of the benefits and the risks of the vaccination.  He gave verbal consent to the influenza vaccine.  It was also noted that the Veteran denied allergies to eggs and thimerosal (mercury derivative).  The Veteran had no complications, tolerated it well, and exhibited no signs or symptoms of adverse reaction.  He was also provided with the 2007-8 Vaccine Information Statement.  

Other evidence in the record shows the Veteran was given a flu shot on November 10, 2009, but there are no references to his having been properly advised of the risks of the vaccination and having given his consent for it.  

VA treatment records include an entry dated December 18, 2009, which shows the Veteran had been transferred to the Bay Pines VA Medical Center three days prior following an a 18-day admission at Manatee Memorial Hospital for a cavitary pneumonia, hypoxemia, a lung abscess, significant muscle weakness in all four extremities, and loss of deep tendon reflexes.  He had presented to the emergency room on November 28, 2009, with complaints of shortness of breath and difficulty walking for several weeks prior to admission.  Electromyography (EMG) results were indicative of polyneuropathy with demyelinating component and L3-4 radiculopathy.  Nerve conduction studies were suggestive of significant peripheral motor neuropathy.  Magnetic resonance imaging (MRI) brain and cervical spine were suggestive of central pontine meylinolysis.  A positron-emission tomography (PET) scan revealed findings more consistent with a severe infectious process involving both lungs and an associate right lower lobe pulmonary abscess.  The diagnosis was possible Guillain-Barre  syndrome.  It was noted that the Veteran had a recent flu shot.

Not only is there is no certainty with respect to a diagnosis of Guillain-Barre, but there are conflicting views regarding the etiology of the Veteran's condition.

A VA examiner in January 2011, determined that the diagnosis of Guillain-Barre syndrome was not definite and that that any presumed Guillain-Barre syndrome was not caused by the flu shot received from VA in November 2009.  It was noted that the Veteran had cavitary pneumonia and sepsis that was complicated by pleural effusion.  In December 2009, he was noted to have decreased reflexes in lower extremity, which the examiner appears to attribute to the Veteran's longstanding history of chronic back and neck pain, and complaints of sciatica.  The examiner opined that there was no strong supporting evidence in the medical literature that Guillain-Barre syndrome was a result of the influenza vaccine.  Review of the Veteran's care, treatment and rehab through the VA was appropriate and did not cause any additional disability.  

In medical opinions dated in February 2011 and March 2012, a VA neurologist noted that the Veteran was seen for follow-up of central pontine myelinolysis with the initial presentation soon after receiving a flu shot.  Diagnostic studies were indicative of a demyelination process, with abnormal nerve conduction, abnormal CFS studies, and abnormal brain MRI.  The neurologist concluded that it was more likely than not, that the Veteran's demyelination was associated with the flu vaccination.  He cited to samples from literature discussing the association between influenza vaccination and the development of neurological adverse effects, such as those suffered by the Veteran concluding that this causative adverse effect may apply in his case within a reasonable degree of medical certainty.  

While the VA neurologist has indicated a causal link between the Veteran's neurological symptoms and the flu shot he received in November 2009, he failed to discuss whether or not the Veteran's development of these neurological adverse effects was a reasonably foreseeable event and/or complication associated with the VA administration of the flu vaccine.  Nor does he clearly address the matter of whether the adverse neurological effects are due to any degree of fault on the part of VA.

Of even more significance is the fact that neither VA physician had pertinent medical records pertaining to the Veteran's initial period of hospitalization on November 28, 2009 available for review.  In this regard, the Board can find no clinical records from the Manatee Memorial Hospital or evidence of an attempt by the RO to obtain such records.  Therefore, the AMC/RO should obtain these records because they may contain medical findings and other conclusions that might be determinative in the disposition of the claims on appeal.  The Board cannot adjudicate the claim based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  

Also, because the January 2011 VA medical opinion was rendered without the benefit of a review of these additional treatment records, the VA examiner was not informed of all the relevant facts when he rendered the above opinion so the examination may be inadequate.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore the Board finds that additional VA examination is necessary to determine whether the Veteran has adverse neurological effects, including Guillan-Barre syndrome, as a complication of the flu vaccine administered in November 2009 that were not reasonably foreseeable.  He/She should also address the questions of fault on the part of VA. 

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2009.  Also included in the claims folder is correspondence dated in March 2011 reflecting the Veteran's recent receipt of Social Security Administration (SSA) disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file.  The Board is particularly interested in any pertinent treatment that the Veteran may have received from the Sarasota CBOC between October and November 2009 and the Bay Pines VA Medical Center, to include missing records related to the flu shot administered to the Veteran on November 10, 2009.  

The Board is also interested in any pertinent treatment that the Veteran may have received from the Manatee Memorial Hospital in November 2009.  These records should include, but are not limited to: the discharge summary, consultation reports, progress notes, radiological reports, medication orders, nursing notes, and any follow-up reports.

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  The AMC/RO must request from the SSA complete copies of any disability determination(s) that it has made concerning the Veteran as well as copies of the medical records that served as the basis for any such decision(s).  

3.  The Veteran should be afforded VA examination(s) to determine if the Veteran currently has a chronic neurological disorder (s) that may be associated with an influenza vaccine administered on November 10, 2009 that was not reasonably foreseeable or are the result of VA negligence.  In conjunction with the examination, the claims folder (including any additional documents received pursuant to paragraphs 1 and 2 of this Remand) must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner should clearly indicate whether the Veteran has developed Guillain-Barre syndrome or some other neurological disorder, including central pontine myelinolysis and CIDP, as a complication of the influenza vaccine administered on November 10, 2009, and if so, whether it is it as least as likely as not, i.e., a 50 percent probability or greater, that:

(a) administering the flu shot involved any degree of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the flu shot; or 

(b) the Guillain-Barre syndrome or other neurological disorder, including central pontine myelinolysis and CIDP is a complication or event associated with the flu shot that was not reasonably foreseeable. 

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If he/she feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the March 2011 statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

